Citation Nr: 9924333	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right elbow, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left scapula and a compensable evaluation 
for residuals of a fracture of the right wrist.  


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


REMAND

The veteran served on active duty from April 1992 to 
May 1993. 

On appeal, the veteran has maintained that the regional 
office failed to take into account the pain, discomfort, and 
loss of function resulting from his injuries to the right 
elbow, left scapula, and right wrist that occurred in 
service.  

This case was previously before the Board in August 1996 when 
the Board noted these contentions and indicated that a remand 
was necessary in order to obtain additional information, 
including private medical records.  In addition, the Board 
stated that the regional office should make arrangements for 
an orthopedic examination to determine the nature and extent 
of his various service-connected disabilities in view of the 
U.S. Court of Appeals for Veterans' Claims (the Court) 
decision in DeLuca v. Brown, 6 Vet. App. 321 (1993).

Thereafter, medical records from different private physicians 
were received indicating that the veteran received treatment 
between 1993 and the present for some neurological 
complaints.  These complaints included weakness, numbness, 
and tingling in the fingers of the right hand, thought to be 
due to ulnar nerve dysfunction.  He also received treatment 
for repeated muscle herniations in the right upper extremity.  
These reports implied, but did not explicitly state, that the 
muscle and nerve dysfunctions were associated with the 
veteran's injuries in service.  It is noted that the 
Department of Veterans Affairs (VA) examinations noted some 
of the same complaints and symptoms, but did not comment upon 
whether the possible ulnar nerve dysfunction and/or muscle 
dysfunction are associated with, or proximately due to, the 
veteran's service connected disabilities or injury in 
service.  In addition, even if no causal relationship exists, 
there is the question of whether the veteran's service 
connected disabilities are aggravating the nonservice-
connected disabilities.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

It is further noted that the Court has indicated in 
Esteban v. Brown, 6 Vet. App. 259, 261, 262 (1994) that a 
veteran can receive separate ratings for different 
disabilities arising from the same incident when none of the 
symptomatology for any condition is duplicative or 
overlapping with the symptomatology of the other condition or 
conditions.  

Essentially, the Board believes that the case needs to be 
remanded again in order to clarify whether there is any ulnar 
nerve dysfunction or muscle injury present that is associated 
with, or proximately due to, the veteran's service connected 
disabilities, and whether such disabilities should be service 
connected.  The Board finds that a special neurological 
examination and examination for muscle injuries would clarify 
this question.  

In addition, when this case was previously before the Board 
in August 1996, the veteran did have a representative, 
AMVETS, and such representative did provide statements on the 
veteran's behalf.  The veteran thereafter moved from Illinois 
to Florida, and his claims folder was transferred to the 
St. Petersburg, Florida, Regional Office.  While the form 
designating AMVETS as the veteran's representative, is not 
currently of record, there is no information in the file 
indicating that the veteran has withdrawn his appointment of 
AMVETS as his representative.  Supplemental statements of the 
case were sent to the veteran, but were not sent to AMVETS.  
If the veteran's still wishes that AMVETS be his designated 
representative, they must be offered the opportunity to 
provide a statement on the veteran's behalf.

In essence, the case needs to be remanded in order to clarify 
whether the veteran still wishes to have AMVETS as his 
representative.  A new designation of representation would 
have to be executed.  If AMVETS, or another representative is 
designated by the veteran, then such representative should be 
provided an opportunity to review the veteran's appeal and 
provide argument on his behalf.  

In view of the above, the case is hereby REMANDED to the 
regional office for the following actions:

1. The regional office should determine 
if the veteran still desires to have 
AMVETS as his representative of record, 
or if the veteran desires another 
representative.  He should be provided 
the necessary form to put his wishes of 
record.  If any representative is 
designated, such representative should be 
provided with the claims file for review 
at the appropriate point in the 
adjudication process.

2.  The regional office should make 
arrangements for a special neurological 
examination and an examination for muscle 
damage to determine the nature and extent 
of any ulnar nerve dysfunction or 
disability manifested by muscle 
herniations.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  After reviewing the 
veteran's records, the respective 
examiners should express an opinion 
concerning whether the veteran has any 
nerve dysfunction or muscle dysfunction.  
If present, the respective examiners 
should express an opinion concerning 
whether there is any etiological 
relationship between any nerve 
dysfunction or muscle dysfunction, if 
present, the injury in service, or the 
veteran's service connected disabilities.  
If there is no causative relationship, 
the respective examiners should express 
an opinion concerning whether there has 
been any aggravation of the veteran's 
nerve dysfunction or muscle dysfunction, 
if present, by reason of any service 
connected disability, and the degree of 
aggravation, if any.  The claims folder 
should be made available to the examiners 
prior to and during their examination of 
the veteran.  

3.  Thereafter, the regional office 
should determine whether the veteran is 
entitled to service connection for any 
nerve dysfunction or muscle dysfunction 
that may be present, and whether the 
veteran is entitled to a separate rating 
for such disability or disabilities, if 
present, according to the pertinent laws, 
regulations and Court decisions. 

If there is a denial of any of the veteran's claims, the case 
should be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
until he receives further notice.  The purpose of this REMAND 
is to procure clarifying data, and to provide due process.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate determination warranted in this case.  




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



